                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                              LAFAYETTE DIVISION

UNITED STATES OF AMERICA                   CRIMINAL ACTION NO. 6:19-00015-01

VERSUS                                     JUDGE S. MAURICE HICKS, JR.

NATHAN PAUL DUHON (01)                     MAGISTRATE JUDGE HANNA

                                       ORDER

      This matter was referred to United States Magistrate Judge Patrick J. Hanna for

report and recommendation. After an independent review of the record, and noting the

defendant’s waiver of any objections, this Court concludes that the Magistrate Judge’s

report and recommendation is correct and adopts the findings and conclusions therein as

its own. Accordingly,

      IT IS ORDERED, ADJUDGED, AND DECREED that, in accordance with the terms

of the plea agreement filed in the record of these proceedings, the guilty plea of the

defendant, Nathan Paul Duhon, is ACCEPTED and he is finally adjudged guilty of the

offense charged in Count One of the indictment, consistent with the report and

recommendation.

      THUS DONE AND SIGNED, in Shreveport, Louisiana, this 8th day of July, 2019.
